department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number cc pa apjp b3 gl-110477-02 uilc date internal_revenue_service national_office service_center advice memorandum for ann l gelineau w c e c c7-201 supervisory program analyst wage investment division connie l hill s cas management program analyst sbse customer acct serv from peter k reilly special counsel tax practice and procedure administrative provisions and judicial practice cc pa apjp b3 subject statutory_notice_of_deficiency language for small tax cases this significant service_center advice responds to your memorandum dated date in connection with questions posed by the atlanta service_center in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 should the language detailing the s_case election in the notice_of_deficiency be clarified in future versions of the notice if the language needs to be clarified should the changes be made nationwide conclusion sec_1 the language regarding the election should be modified to clarify that the dollar limitation is applied to each year in issue separately these changes should be made to all notices of deficiency being issued facts gl-110477-02 at present statutory notices of deficiency are issued with the following paragraph the tax_court has a simplified procedure for small tax cases when the amount in dispute is dollar_figure or less for any one tax_year you may represent yourself before the tax_court or you may be represented by anyone admitted to practice before the tax_court there is a fee to file the petition and each decision is final you may get this information also from the tax_court the present wording of the first sentence is somewhat ambiguous and has resulted in some confusion some taxpayers have erroneously interpreted this sentence as allowing the small_tax_case procedures where the liability of any of the years in issue is dollar_figure or less rather than the requirement that all years in issue must meet the threshold law and analysis issue sec_7463 and t c rule set out the criteria for a small_tax_case as explained above some taxpayers have misunderstood the present wording of the statutory_notice_of_deficiency and petitioned multiple years as small tax cases where the amount in dispute for only some of the years in issue are dollar_figure or less it has been suggested that the applicable language of the notice_of_deficiency be modified as emphasized below the tax_court has a simplified procedure for small tax cases when the amount in dispute is dollar_figure or less for any one tax_year if the dispute involves multiple tax years then the amount in dispute for each of the tax years must be dollar_figure or less you may represent yourself before the tax_court or you may be represented by anyone admitted to practice before the tax_court there is a fee to file the petition and each decision is final you may get this information also from the tax_court the current language in the notice is causing some confusion which is in turn requiring additional steps during the trial phase ie the filing of motions to remove the s designation by simply adjusting the language it may help clarify the rule for taxpayers as well as save some time and effort on the part of these taxpayers and counsel attorneys thus we recommend the following language the tax_court has a simplified procedure for small tax cases when the amount in dispute is dollar_figure or less if you intend to file a petition for multiple tax years then the amount in dispute for each of the tax years gl-110477-02 must be dollar_figure or less in order to use this procedure you may represent yourself before the tax_court or you may be represented by anyone admitted to practice before the tax_court if you use this procedure you cannot appeal the tax court’s decision you may also get this information from the tax_court issue we would note that the confusion caused by the present unmodified language is probably not limited to the taxpayers in the area requesting this advice as such we would suggest such modification be instituted nationwide this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
